Citation Nr: 1045189	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
chronic headaches.

2.  Entitlement to an initial compensable rating for a left 
hamstring disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to March 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, granted service 
connection for chronic headaches and a left hamstring disability.  
A noncompensable rating was assigned for each disability, 
effective from April 1, 2006.  Although the Veteran filed a 
notice of disagreement with multiple issues, the only issues for 
which he perfected an appeal are the ones listed on the title 
page of this decision.  In an April 2009 rating decision, the RO 
increased the rating for chronic headaches from zero to 30 
percent, effective from April 1, 2006.  Jurisdiction of the case 
currently resides with the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's chronic headaches are manifested by 
characteristic prostrating attacks occurring on average once a 
month over the last several months; there is no evidence of very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

2.  The Veteran's left hamstring disability is manifested by 
slight functional impairment of the hamstring muscle; there is no 
evidence of moderate impairment of the hamstring muscle or of 
flexion limited to 45 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial compensable rating for a left 
hamstring disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2005 and March 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, the March 2006 notice letter informed the Veteran 
as to disability ratings and effective dates.  This letter was 
issued before the initial service connection claims were 
adjudicated.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for chronic 
headaches and a left hamstring disability.  Service connection 
for each disability was awarded in an April 2006.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and VA examination reports.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




	I.  Chronic Headaches

Throughout the entire initial evaluation period, the Veteran's 
chronic headaches are rated as 30 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides that 
migraine headaches are rated based upon their frequency and 
severity.  A 30 percent evaluation is warranted for migraines 
with characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent, 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The medical evidence of record shows that a May 2004 service 
medical report notes that the Veteran complained of a constant, 
daily headache.  The headache was noted to be occipital and it 
has been present for months.

At the November 2005 VA examination the Veteran complained of 
having a constant headache that rates 2/10 to 3/10 in severity.  
Once or twice a week, he has flare-ups that rate 7/10 to 9/10 in 
severity.  During a flare-up, the Veteran needs medication for a 
few hours.  He usually uses Excedrin.  The Veteran prefers to lie 
down during an attack.  His flare-ups usually occur in the 
morning.  There is no history of trauma or migraines.  The 
headaches are in the right temporal area and cause a sharp pain.  
During a flare-up the Veteran has to slow down his job because he 
has trouble concentrating.  He takes medication until the 
headache subsides and sometimes he has to take leave from work 
(about once a month).  On examination there was no abnormality in 
cranial nerves.  Motor testing was normal in terms of bulk and 
tone.  Strength was 5/5 throughout.  There was no drift.  Deep 
tendon reflexes were normal.  Sensation was normal, as was 
coordination and gait.  The diagnosis was chronic headaches.

The April 2009 VA examination report notes that the Veteran's 
headaches are present nearly every day.  Two or three times a 
month he will wake with severe head pain.  He needs to take a 
double dose of Extra Strength Excedrin or Excedrin Migraine.  
Sometimes he is able to return to sleep.  These days he may go to 
work a little late.  About two times a month he has to leave 
early from work due to his headaches.  He has a headache nearly 
every day.  The pain is all over his head or in the back of his 
head.  He is also fatigued frequently.  He has no flare-ups, no 
weakness, and no pain.  The constant pain in his head makes him 
somewhat fatigued, but does not cause overt functional loss.  On 
examination his cranial nerves were normal with full extraocular 
motion.  Pupils were equal, round, and reactive to light.  The 
diagnosis was chronic headaches occurring nearly every day with 
severity of 3/10 to 4/10.

After review of the medical evidence of record, the Board finds 
that the Veteran's chronic headaches are appropriately rated as 
30 percent disabling throughout the initial evaluation period.  A 
higher, 50 percent rating is not warranted because there is no 
evidence of very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Notably, 
the medical evidence shows that the Veteran has a constant 
headache which rates up to 4/10 in severity.  He only has severe 
headaches a twice a week, and only has to leave work early or 
arrive late due to headaches a few times a month.  He has never 
suggested that he is unable to work consistently or that he is 
limited in his ability to work due to headaches such that the 
headaches are productive of severe economic inadaptability.  
Moreover, the evidence does not reveal that the Veteran's 
headaches are productive of severe economic inadaptability.  
Therefore, a higher initial rating is not warranted.

	II.  Left Hamstring Disability

For the entire initial evaluation period, the Veteran's left 
hamstring disability is rated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under that code a 10 
percent evaluation is assigned for flexion of the thigh limited 
to 45 degrees.  For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to 30 degrees.  
For a 30 percent evaluation, there must be limitation of flexion 
to 20 degrees.  A 40 percent rating requires flexion limited to 
10 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252.

The medical evidence of record shows that a January 2004 service 
treatment record notes that the Veteran has had a painful left 
hamstring since June or July 2003.  He reported feeling a rubber 
band like snap during a martial arts training session.  The 
diagnosis was hamstring strain.  A March 2004 service record 
notes that the Veteran's gait was normal.  Hamstring strength was 
5/5.  There was no tenderness.  

At the November 2005 VA examination the Veteran indicated that 
his left hamstring pain varies with his activity level.  He 
acknowledged having weakness in his hamstring muscle.  The pain 
is aggravated by strenuous activity such as running, 
weightlifting, squatting, toe touching, prolonged and direct 
pressure on the hamstring, and by cold and wet weather.  He takes 
nothing for the pain.  He does not require a cane or crutches, 
but he has a noticeable limp when the hamstring muscle is 
bothering him.  On examination the left hamstring was normal in 
appearance.  There was no tenderness to palpation and there were 
no muscle bulges or evidence of muscle atrophy.  The diagnosis 
was left hamstring pull.  The examiner noted that there is 
residual pain with exercise or strenuous activity.  

The report of an April 2009 VA examination notes that the Veteran 
injured his left hamstring three times during service.  Now, if 
he climbs several flights of stairs, he will have pain in his 
posterior left thigh in the region of the hamstring injury.  
Occasionally he takes Advil for it.  If the weather is cold, it 
will be uncomfortable.  It is also uncomfortable for him to sit 
in a firm chair.  He has no limitation of range of motion.  He 
has not had an acute hamstring sprain since the last one.  He 
works as an instructor at Redstone Arsenal, teaching explosives.  
He is able to do his job with no limitation due to the left 
hamstring sprain history.  Range of motion of the knee was from 
zero to 145 degrees.  Palpation of the posterior thigh revealed a 
tender area running medial in the middle of the left thigh.  
Range of motion of the left hip was normal.  The diagnosis was 
chronic left hamstring strain with mild functional impairment.  

In order to receive a higher rating under Diagnostic Code 5252, 
there must be a showing of flexion of the thigh limited to 45 
degrees or less.  The medical evidence does not show that the 
Veteran has any limitation of motion whatsoever due to his left 
hamstring strain.  Therefore, he cannot receive a higher, 10 
percent rating based upon limitation of flexion of the thigh.  
Even considering additional loss of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination, the Veteran does 
not have limitation of flexion of the left thigh to 45 degrees.  
Range of motion was consistently full and painless.  The only 
pain was on palpation of the middle of the left posterior thigh.  

The Veteran also cannot receive higher ratings for ankylosis of 
the hip (Diagnostic Code 5250), limitation of extension of the 
thigh to 5 degrees (Diagnostic Code 5251), limitation of 
abduction or rotation of the thigh (Diagnostic Code 5253), flail 
joint (Diagnostic Code 5254), or impairment of the femur 
(Diagnostic Code 5255) because he has been diagnosed with none of 
these disabilities, nor does he complain of such.

The Board has also determined that the Veteran is not entitled to 
a higher rating based upon impairment of Muscle Group XIII 
(38 C.F.R. § 4.73, Diagnostic Code 5313).  Under that code, 
slight impairment of the posterior thigh group, hamstring 
complex, warrants a noncompensable rating.  A 10 percent rating 
is warranted for moderate impairment of such muscles.  A 30 
percent is warranted for moderately severe impairment and a 40 
percent rating is warranted for severe impairment.  Based upon 
the evidence of record, the Veteran has only mild, or slight 
impairment of the left hamstring muscle, as indicated by the 
April 2009 VA examiner.  This correlates only to slight 
impairment, which, under this code, warrants only the currently 
assigned noncompensable rating.  Therefore, a higher rating under 
Diagnostic Code 5313 is not warranted.  

The Board has considered whether the Veteran could receive a 
higher rating under any other diagnostic code, but has found 
none.  As such, an initial compensable rating for left hamstring 
disability is not warranted.
 
	III.  Other Considerations

At no time during the appeal period have the Veteran's chronic 
headaches or left hamstring strain been manifested by greater 
disability than contemplated by the currently assigned ratings 
under the designated diagnostic codes.  Accordingly, staged 
ratings are not in order and the assigned ratings are appropriate 
for the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In reaching the conclusions above with respect to both of the 
issues, the Board has considered the applicability of the benefit 
of the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the Rating 
Schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for his headaches or left 
hamstring strain, and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disabilities at issue would be in 
excess of those contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.  




ORDER

An initial rating in excess of 30 percent for chronic headaches 
is denied.

An initial compensable rating for left hamstring disability is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


